HOLMES Circuit Judge
In its in this the court dealt sold with that t of the order of the Board rdati tQ Beberme -s re_ instatement as an employee. This se6jned tQ fee no(. Qnl the main issue but the one upon which the Qther requirements of the order were dependent. Without doubt, it was the issue most stressed in the briefs and oral arguments of counsel.
In the petition for a rehearing, in addition to alleging that the court erred in its decision of this issue, emphasis is laid upon the contention that respondents are in contempt by reason of their failure to post notices in conspicuous places in the repressure plant, as required in the order, and to make Bebermeyer whole for any joss he may have sustained by reason of respondents’ refusal to reinstate him.
Notices should be posted forthwith, if this part of the order has not already been complied with; but no direct issue as to the posting thereof is properly presented by the pleadings. The specific allegation (jn paragraph 5 of the Board’s petition t0 show cause) is that, upon information and belief, it appears “through correspondence and conversations” that the companies have not complied with the decrees of this C0llrt. This correspondence, exhibited in the application for the rule, shows that nothing was really at issue between the parties except the reinstatement of Bebermeyer. These exhibits control the subsequent allegations in the petition. Even now, the Board gives the court no assuranee that the notices have not been posted.
'There was nothing in the opinion or j’udgment of the court in this case, and we do not now intend, to relieve the respondents of the duty to post the notices and let them remain Posted for a Period of thirty days.
~ , 1 . , As to that portion of the order which _____1 u 1 r> u requires respondents to make whole Beberfor any loss he have suffered b reason of the¡r refugal tQ reinstate hi it does not and is not eyen all d that Bebermeyer has sustained any los£. Moreover; compiiance therewith is contingent upon Bebermeyer’s reinstatement. Payment is ordered of wages *57equivalent to what would have been earned by him during the periods from the date when the striking employees returned to work to November 12, 1936, and from the date of the order to the date of such offer of reinstatement, less an amount equivalent to the sums he may have earned elsewhere plus the fair value of whatever housing and lights respondents may have furnished him during the same periods, As one of the dates to which the wages are required to be paid is the date of the offer of reinstatement, necessarily this requirement is contingent upon the arrival of such date. If Bebermeyer is not entitled to be put to work because it would displace another man equally entitled to the job, the order is not violated by not offeriug him the job.
It is unnecessary to repeat anything in our original opinion. The views therein expressed as to the ambiguity of the order have not been altered by the briefs in support of a rehearing. While insisting that respondents reinstate Bebermeyer, the Board also insists that the other two union employees shall not be discriminated against on account of union membership or activities. This court is willing to take its share of the blame, if any, for the ambiguous order; but, since the ambiguity has been brought to our attention, we are not willing to punish for contempt litigants who are placed in a dilemma by an order which is self-contradictory.
In sending this case back for a clear order, the court asked for an expression of the intention of the Board as to whether Bebermeyer was to displace one of the two union men necessary to the operation of the plant. With this direct proposition before it, the- Board did not specifically order respondents to reinstate Bebermeyer and discharge either Ebbs or Cope. In a contempt proceeding, we cannot by construction or otherwise rewrite the order of the Board to cure an ambiguity therein, The men in danger of dismissal are not parties to this proceeding, but they are said to be competent and well trained for the work, one of them a graduate of the University of Oklahoma and a petroleum engineer. It is further said that, when the respondents built their repressure plant in 1933, they went to these men and offered them a better job to leave their former employment, on the promise that, if thej' showed themselves capable, their present employment would be permanent.
It has been finally adjudicated that only two men are needed at the repressure plant, and that respondents may not be required to employ three. The two places are filled by union men. If the Board or the court intended for one of them to be discharged, it should have so stated, The intention is not clear from the order, The Board itself has never indicated that the discharge of one of them to make room for Bebermeyer would not be regarded as a discrimination on account of union membership or activities. If one of the men is discharged, the respondents have no assurance from the Board or any one in authority that they will not immediately be faced with another citation or be,cof2 “1TOk m “other strlke; T° Vanish for contempt m these circumstances would be “ injustice.
The petition for a rehearing is denied.